                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



 Guy I. Greene and Hollis Larson,                       Case No. 17-cv-3551 (NEB/ECW)

               Plaintiffs,

 v.                                                              ORDER

 Kelly Lake, et al.,

               Defendants.


       This matter comes before the undersigned on Plaintiffs’ Motion for the

Appointment of Counsel. (Dkt. No. 92.) Plaintiffs also brought a Motion to Reopen

Discovery and to Change the Pretrial Scheduling Order (Dkt. No. 97) as part of their

reply in support of the Motion for the Appointment of Counsel. For the reasons stated

below, the Court denies Plaintiffs’ requested relief.

       Plaintiffs have made multiple requests for appointment of counsel, and all

previous requests having been denied. (See, e.g., Dkt. Nos. 20, 73, 80.) Pro se litigants

do not have a constitutional or statutory right to counsel in civil cases. See Stevens v.

Redwing, 146 F.3d 538, 546 (8th Cir. 1998) (citation omitted). Indeed, with exceptions

not relevant here, district courts lack statutory authority to formally appoint counsel—that

is, to “require an unwilling attorney to represent an indigent litigant”—in most civil

cases. Mallard v. U.S. Dist. Ct. for the Dist. of Iowa, 490 U.S. 296, 298 (1989); compare

18 U.S.C. § 3006A (providing authority to appoint counsel in criminal cases). Instead,

the Court “may request an attorney to represent any person unable to afford

counsel” in a civil case. 28 U.S.C. § 1915(e)(1) (emphasis added). The Eighth Circuit
                                            1
“has delineated certain criteria for district courts to consider in deciding whether to

recruit counsel, including the factual and legal complexity of the underlying issues, the

existence of conflicting testimony, and the ability of the indigent plaintiff to investigate

the facts and present his claims.” Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013)

(emphasis added) (citing Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006)).

       Here, Plaintiffs claim they need counsel because they require assistance to

“investigate the facts,” want help with “considerable discovery,” and face conflicting

testimony regarding witnesses. (Dkt. No. 93 at 5-6.) Civil plaintiffs are not entitled

affirmative assistance from the Court in litigating their claims, including conducting

discovery. See Brown v. Cooper, No. CV 18-219 (DSD/BRT), 2018 WL 3360769, at *1

(D. Minn. July 10, 2018) (citing Baker v. Immanuel Med. Ctr., No. 8:06CV655, 2007 WL

2914547, at *2 (D. Neb. Oct. 3, 2007) (“Granting leave to proceed in forma pauperis does

not grant the right to affirmative assistance from the court in conducting discovery.”)).

Even assuming that the Court concludes Plaintiffs needed assistance with discovery,

which it does not, discovery in this matter closed on November 1, 2018, rendering

assistance from counsel in this regard mostly moot. (Dkt. No. 52.)

       Plaintiffs have asked as part of their reply in support of the motion for the

appointment of legal counsel that the Court reopen discovery pursuant to Rule 16 of the

Federal Rules of Civil Procedure, on the basis that Defendants allegedly refused to

respond their discovery requests because they were untimely served, even though they

were allegedly served before November 1, 2018. (Dkt. No. 97 at 1.) The scheduling

order in this case was entered on February 21, 2018. (Dkt. No. 52.) The scheduling

order provides in relevant part:
                                              2
       November 1, 2018 - All discovery of any kind shall be commenced in time
       to be completed by this date.

(Dkt. No. 52 at 2 (emphasis in original).) 1

       Scheduling orders pursuant to Rule 16(b)(1) “assure[ ] that at some point both the

parties and the pleadings will be fixed . . .” Fed. R. Civ. P. 16(b), advisory committee’s

note to 1983 amendment. Moreover, “Rule 16(b) assures that ‘[a] magistrate judge's

scheduling order ‘is not a frivolous piece of paper, idly entered, which can be cavalierly

disregarded . . . without peril.’” Archer Daniels Midland v. Aon Risk Services, Inc., 187

F.R.D. 578, 582 (D. Minn. 1999) (quoting Gestetner Corp. v. Case Equip. Co., 108

F.R.D. 138, 141 (D. Me. 1985)). Under Rule 16(b), “[a] schedule may be modified only

for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). Similarly, Local

Rule 16.3 requires a party moving to modify a scheduling order to “establish good cause”



1
        This Court notes that Rule 33 (allowing for written interrogatories), Rule 34
(allowing written requests for the production of documents), and Rule 36 (allowing for
written requests for admissions) under the Federal Rules of Civil Procedure give a
responding party 30 days to respond. Plaintiffs have not said on which date their written
discovery requests were served, nor have they represented that they served their
discovery “in time to be completed” by November 1, 2018, as the scheduling order
requires. To the extent that Plaintiffs did not serve their written discovery requests on
Defendants in time to be completed by November 1, 2018 (i.e., 30 days before the
discovery cutoff of November 1, 2018, plus an additional 3 days if the service was via
mail), then Defendants would have no obligation to respond because the written
discovery would be outside of the scheduling order’s deadline requiring that the
discovery be served in time so that any response would be due on or before November 1,
2018. See Mallak v. Aitkin Cty., No. 13-CV-2119 (DWF/LIB), 2016 WL 8607391, at
*12 (D. Minn. June 30, 2016), aff’d, 2016 WL 8607392 (D. Minn. Sept. 29, 2016)
(citations omitted) (“[M]any courts, including this one, that have held that a discovery
request brought too close to the deadline for discovery is untimely, even when the
discovery request was brought before the discovery deadline.”). To the extent Plaintiffs
are asserting in good faith as part of their reply that they served the discovery in question
in time to be completed by November 1, 2018, they may bring a motion to compel
responses to that discovery that specifies the date of service.
                                                3
for the proposed modification. “The primary measure of good cause is the movant’s

diligence in attempting to meet the order’s requirements.” Sherman v. Winco Fireworks,

Inc., 532 F.3d 709, 716-17 (8th Cir. 2008) (citing Rahn v. Hawkins, 464 F.3d 813, 822

(8th Cir. 2006)). Rule 16(b) focuses on “the diligence of the party seeking to modify a

Scheduling Order, as opposed to the litany of unpersuasive excuses, inclusive or

inadvertence and neglect, which commonly undergird an untimely Motion to Amend.”

Scheidecker v. Arvig Enters., 193 F.R.D. 630, 632 n.1 (D. Minn. 2000) (citations

omitted).

       It was incumbent on Plaintiffs to be familiar with the deadlines imposed by the

Court in its scheduling order. See Ackra Direct Mktg. Corp. v. Fingerhut Corp., 86 F.3d

852, 856 (8th Cir. 1996) (“In general, pro se representation does not excuse a party from

complying with a court’s orders and with the Federal Rules of Civil Procedure.”).

Plaintiffs have had over eight months to conduct discovery, yet apparently waited too late

to serve their written discovery on Defendants. Any assertion that they were unable to

serve written discovery or conduct other discovery in this case is disingenuous given

Plaintiffs’ apparent ability to file several motions with the Court over the same time

period. (See, e.g., Dkt. Nos. 54, 60, 71, 84.) The Court finds no good cause to extend the

discovery deadline in this case.

       The remainder of Plaintiffs’ arguments in support of their request for the

appointment of counsel focuses on the complexity of the legal issues in this case, their

health issues and their lack of access to a law library and legal materials necessary to

prosecute their claims. (Dkt. No. 93 at 5-8; Dkt. No. 94.) Plaintiffs have demonstrated

throughout this litigation the ability to seek relief from the Court, having filed several
                                              4
motions and other requests. They have also has demonstrated the ability to cite legal

authority, as is evidence by the numerous case citations included in support of the as part

of the present Motion and have otherwise shown themselves capable of litigating this

case. There appear to be no indications (except for their own lack of diligence as it

relates to the Court’s scheduling order) that Plaintiffs suffer any impediment that is

unusual or extraordinary when compared to those encountered by other pro se litigants

who are confined in institutions within the State of Minnesota.

       Based upon all the files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     Plaintiffs’ Motion for the Appointment of Counsel (Dkt. No. 92) is

DENIED; and

       2.     Plaintiffs’ Motion to Reopen Discovery and to Change the Pretrial

Scheduling Order (Dkt. No. 97) is DENIED.


DATED: January 22, 2019                           s/Elizabeth Cowan Wright
                                                  ELIZABETH COWAN WRIGHT
                                                  United States Magistrate Judge




                                             5
